Plaintiff sues as the administrator of one Amelia Sherl, his deceased sister, to recover the sum of $2,500, of which he claims the defendants combined and conspired to defraud her. Judgment in so far as it dismisses the complaint as against defendant Elizabeth F. Vilkomerson unanimously affirmed, with costs to said defendant against plaintiff; the action severed, and judgment dismissing the complaint at the close of plaintiff’s case as to defendants Frank A. Ladman and Robert Minkow unanimously reversed and a new trial ordered as to said defendants, with costs to the appellant to abide the event, on the ground that the evidence established a prima facie ease against said defendants. Present ■—■ Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.